DETAILED ACTION
This action is in response to communication filed June 15th, 2021.
Claims 1-20 are currently pending.  Claims 1-11 and 20 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U.S. Patent no. 8,326,980, hereinafter Huang) in view of Lin et al (U.S. Patent Application Publication no. 2015/0098333, hereinafter Lin).

With respect to claims 1, 11, and 20, Huang discloses a non-transitory medium processor-readable medium, method for Global Traffic Management (GTM) (column 1, lines 24-40), and an apparatus, including instructions executable by one or more processors, and when executed operable for:
estimating a first Round Trip Time (RTT) between a first data center and a Local Domain Name Server (LDNS) (column 2, lines 5-10) and a second Round Trip Time (RTT) between a second data center and the LDNS using a message-reflection method (column 2, lines 15-30), resulting in a first RTT value and a second RTT value, respectively (column 7, lines 14-24);

receiving a first request message from the LDNS at the first data center or the second data center (column 3, lines 44-61);
determining, based on the stored latency information, whether the first RTT or the second RTT is smaller (column 9, lines 32-44); and
selecting the first data center or the second data center to process the first request message based on whether or not the first RTT or the second RTT is smaller, respectively (column 9, lines 32-44).
	But Huang does not disclose receiving a first request message, at the LDNS, from a client that is remotely located from the first data center and the second data center.
	However, Lin discloses storing the first RTT value and the second RTT value in a database that is accessible to the first data center and the second data center (paragraph [0035], lines 9-18, corresponding RTT will be stored in site selection system 205), resulting in stored latency information (paragraph [0011], lines 9-11);
receiving a first request message, at the LDNS (paragraph [0010], lines 11-16), from a client that is remotely located from the first data center and the second data center (paragraph [0029], lines 1-7; Figure2, client 201).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the DNS reflection to measure network performance of Huang with the iterative optimization method for site selection in global load balancing of Lin.  The motivation to combine being to improve server selection by a DNS.  The server selection by a DNS being improved by decreasing the latency between the local DNS and the server (Lin: abstract).

With respect to claims 2 and 12, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 1 and 11, Huang further discloses using a web service or Application Programming Interface (API) to facilitate providing access to the database by the first data center and the second data center (column 8, lines 60-67).

With respect to claims 3 and 13, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 1 and 11, Huang further discloses wherein the first request message specifies a CNAME (Canonical Name) of a domain name (column 5, lines 40-51), wherein the domain name is specified by a client device in communication with the LDNS (column 7, lines 7-14), and wherein the LDNS sends the first request message to the first data center or the second data center after a query specifying the domain name from the client device is received by the LDNS and after retrieval of the CNAME by the LDNS (column 6, lines 39-50).

With respect to claims 4 and 14, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 3 and 13, Huang further discloses wherein retrieval of the CNAME by the LDNS includes first accessing a root DNS server to identify a Top-level DNS server (TDNS), and then using the TDNS to obtain the CNAME for use in constructing the first request message (column 6, lines 56-67; column 7, lines 1-6).

With respect to claims 5 and 15, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 1 and 11, Huang further discloses wherein estimating further includes:
determining whether or not one or more of the first RTT value or the second RTT value, as measured using the message-reflection method, preexists in the database (column 9, lines 53-61); and


With respect to claims 6 and 16, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 5 and 15, Huang further discloses wherein the passive method includes providing the one or more first RTT estimates based on location information pertaining to the first data center, the second data center, and the LDNS (column 9, lines 61-67; column 10, lines 1-6).

With respect to claims 7 and 17, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 5 and 15, Huang further discloses wherein the active method includes selectively probing the LDNS using one or more pings or queries to obtain the second RTT estimates (column 10, lines 30-47).

With respect to claims 8 and 18, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 7 and 17, Huang further discloses wherein the first RTT value and the second RTT value represent third RTT estimates obtained using the message-reflection method (column 3, lines 15-30).

With respect to claims 9 and 19, the combination of Huang and Lin discloses the tangible processor-readable medium of claims 1 and 11, Huang further discloses wherein the first data center includes a first Application Delivery Controller (ADC) (column 4, lines 33-40); 
wherein the second data center includes a second ADC (column 4, lines 41-50); 

wherein the second ADC communicates with a second reflector DNS server and a second collector DNS server (column 4, lines 33-40); and 
wherein the first request message includes a DNS request message (column 4, lines 41-50).

With respect to claim 10, the combination of Huang and Lin discloses the tangible processor-readable medium of claim 9, Huang further discloses wherein the message-reflection method includes determining the first RTT value by:
receiving, at the first reflector DNS server at the first data center, the first request message (column 5, lines 1-15);
augmenting the first request message with a first time stamp and an Internet Protocol (IP) address of the first collector DNS server, resulting in an adjusted first message (column 7, lines 25-43);
sending the adjusted first message to the LDNS, whereby the adjusted first message represents a first reflected request message (column 7, lines 54-67);
receiving at the first collector DNS server a first return message from the LDNS in response to receiving the first reflected request message (column 7, lines 15-24);
comparing the first time stamp with a time at which the first collector DNS server receives the first return message (column 9, lines 32-52); and
estimating the first RTT based on the comparing (column 10, lines 30-47).




Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skene		Pat. Pub.	2001/0049741
Swildens	Pat. Pub.	2002/0052942
Shah		Patent no.	6,795,860
Bahl		Patent no.	7,653,700
Mutnuru	Pat. Pub.	2011/0153723
Chiong		Pat. Pub.	2014/0258536
Lin		Pat. Pub.	2015/0095494
Huang		Pat. Pub.	2015/0381447
Chung		Pat. Pub.	2017/0085486

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/2/21
/BLAKE J RUBIN/Examiner, Art Unit 2457